Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice
  December 20, 2017
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  155359                                                                                             Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
                                                                   SC: 155359
  In re CM and AM, Minors.                                         COA: 322913
                                                                   Mackinac CC Family Division:
                                                                   2012-006082-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
           d1213
                                                                              Clerk